Citation Nr: 1535991	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-39 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability. 

2.  Entitlement to service connection for bilateral keratoconus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981, from November 1990 to June 1991, and from December 2003 to November 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision denying service connection for bilateral shoulder disability and bilateral keratoconus, and a March 2008 rating decision denying TDIU by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  While the RO does not appear to have formally recognized the Veteran's perfection of his appeal with respect to the TDIU issue, the Board recognizes a correspondence submitted in June 2010 as a timely substantive appeal.  

The Veteran also appealed a denial of service connection for major depressive disorder, but that issue was resolved by an April 2012 Decision Review Officer decision granting service connection for major depressive disorder.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  In April 2010, prior to promulgation of a decision on the appeal, VA received a signed statement from the Veteran expressing his desire to withdraw his appeal for service connection for bilateral shoulder disability.  

2.  The Veteran was not found to have keratoconus on the examination for entrance onto active duty.

3.  Bilateral keratoconus was present in service; the evidence does not clearly and unmistakably demonstrate that it existed prior to service and did not permanently increase in severity as a result of service. 

3.  Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to obtain or maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Bilateral keratoconus was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Dismissal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran by a VA Form 9 submitted in December 2008 perfected an appeal for service connection for bilateral shoulder disability.  In a signed statement submitted in April 2010, the Veteran indicated that he desired to withdraw his appeal for service connection for bilateral shoulder disability.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.

II.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

III.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Service Connection for Bilateral Keratoconus

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

Factual Background and Analysis

The Veteran was not found to have keratoconus on the service entrance examination.  On the examination for separation in September 1981, "possible keratoconus" bilaterally was noted.  Munson's sign was noted to be positive in both eyes.  He was fitted for contact lenses prior to separation, and the Veteran's distorted irises were noted to impact this fitting.  The post-service medical evidence confirms that the Veteran has bilateral keratoconus.

Upon a VA examination in March 2015, the examiner opined that the Veteran's bilateral keratoconus clearly and unmistakably both existed prior to service and was not aggravated by service.  The rationale for the opinion that the disorder was not aggravated by service was that there was no in service injury, event, or illness, and there was no objective evidence of worsening of the pre-existing condition.  The examiner then concluded that it "was less likely than not" that the disorder was aggravated beyond its natural progression as a result of an in-service injury, event, or illness.  The rationale for the opinion could be viewed as adequate for supporting an opinion that it is less likely than not that the disorder was aggravated by active duty.  The rationale does not adequately support a finding that the disorder clearly and unmistakably was not aggravated by active duty. 

The Board finds that the presumption of soundness applies in this case and neither the March 2015 VA medical opinion nor any of the other evidence of record clearly and unmistakably establishes both that the bilateral keratoconus existed prior to service and was not aggravated by service.  Therefore, the Veteran is entitled to service connection for this disability.

V.  TDIU

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Factual Background and Analysis

The Veteran filed his claim for a TDIU in July 2007.  He stated that he had work experience as a mental health supervisor from 1990 to 2003, and with the Army National Guard in a reservist capacity, but that he was unemployed, and subsequent records reflect that he remains so.  

Social Security Administration (SSA) records reflect that his full-time work as a mental health supervisor involved the monitoring of mental health patients, and required the capacity to restrain these patients physically when necessary.  The SSA records indicate that his last full-time employment was as a sergeant in the U.S. Army during his period of active duty from December 2003 to November 2006.  

During the period from January 18, 2007, to the present, the Veteran's service-connected disabilities and their assigned ratings are:  major depressive disorder, rated 50 percent disabling; chronic lumbar spine strain, rated 30 percent disabling; right tarsal tunnel syndrome, rated 20 percent disabling; residuals of left tarsal tunnel release, rated 20 percent disabling; cervical degenerative disc disease, rated 10 percent disabling; residuals of left carpal tunnel release, rated 10 percent disabling; residuals of right carpal tunnel release, rated 10 percent disabling; and gout of the right great toe, rated noncompensably disabling.  The combined rating for this period of time is 90 percent.  A combined rating of 80 percent was in effect from December 4, 2006, to January 17, 2007. 

The Veteran was separated from service in November 2006 following a medical evaluation board finding of unfitness due to service incurred bilateral tarsal tunnel syndrome, bilateral carpel tunnel syndrome, and cervicalgia, with cervical spondylosis and radiculopathy in the upper extremities.  These were attributed to in-service accidents.  The Veteran was found to have hand numbness bilaterally, as well as chronic neck pain, chronic low back pain, and chronic left foot pain.  These were found to combine to result in preventing him from reasonable performance of his military duties.  

The record of an October 2006 private medical evaluation by M.G., M.D., reflects that he found three principal areas of disability impairing the Veteran's military functioning.  First, his cervical degenerative disc disease prevented the Veteran from performing anything but sedentary activities.  Second, his persistent lumbar degenerative disc disease necessitated frequent rest and pain medication, and caused severe limitation of activities.  Third, his bilateral carpal tunnel syndrome caused persistent hand numbness, clumsiness, and inability to perform fine motor work.  The examiner opined, based on physical findings as well as the Veteran's history, that he would be unable to seek gainful employment due to these disabilities.  

Records of multiple other physicians' evaluations from 2006 also provide opinions to the effect that the Veteran was unable to continue with his military duties due principally to the physical impairments noted by Dr. M.G.. 

SSA records include a May 2007 decision awarding SSA disability benefits, and records considered in that decision.  In the May 2007 decision, the Administrative Law Judge (ALJ) relied essentially exclusively upon disabilities which are service connected, specifically status post bilateral carpal tunnel releases with residual carpal tunnel syndrome, status post left tarsal tunnel surgery, bilateral tarsal tunnel syndrome, cervical disc protrusion with stenosis and radiculopathy, and moderate narrowing of the lumbar spinal canal.  The May 2007 determination substantially relied on the October 2006 evaluation of M.G., M.D., due to the SSA requirement to afford greater deference to findings of treating physicians in Social Security disability determinations.  
 
The Board has reviewed the Veteran's treatment and examination records, and finds that the weight of the evidence is generally supportive of the determination by M.G., M.D., that the Veteran's disabilities of the cervical and lumbar spine and his bilateral carpal and tarsal tunnel syndromes are so severe as to preclude the Veteran from obtaining and maintaining substantially gainful employment.  This is the case with consideration of the Veteran's level of education attainment, which is limited to high school, and absence of any indication of training or experience which would qualify him for substantially gainful non-military employment that is not precluded by his service-connected physical and mental impairments.  The record reflects persistence of this unemployability since he filed his claim for TDIU on July 25, 2007.  

The Board accordingly finds that the Veteran is entitled to a TDIU throughout the period of the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

The appeal for entitlement to service connection for bilateral shoulder disability is dismissed.

Service connection for bilateral keratoconus is granted.

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria governing the payment of monetary awards.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


